Citation Nr: 1616209	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (claimed as chest pain).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The appellant served in the United States Army, both the National Guard (NG) and the Reserve, including on periods of active duty (AD) on February 2, 1965 and extending from March 9, 1985 to May 7, 1985, periods of active duty for training (ACDUTRA) extending from May 20, 1960 to June 1961 (precise day not shown), from July 8, 1961 to July 13, 1961, from May 13, 1982 to May 14, 1982, from June 4, 1983 to June 18, 1983, from August 4, 1984 to August 11, 1984, from April 13, 1985 to May 6, 1985, from June 21, 1985 to July 6, 1985, from May 31, 1986 to June 14, 1986, from February 20, 1987 to February 22, 1987, on December 18, 1987, extending from May 22, 1987 to October 7, 1987, from July 10, 1989 to July 25, 1989, from April 13, 1990 to April 17, 1990, on September 16, 1990, and extending from October 20, 1991 to December 14, 1991, and from May 30, 1992 to June 13, 1992, and numerous periods of inactive duty training (INACDUTRA).  He retired on May 26, 2001.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied service connection for hypertension and declined to reopen a previously denied claim of entitlement to service connection for chest pain (a heart condition).   

The appellant testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in October 2012.  In January 2013, August 2013 and August 2014, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In its August 2013 Remand, and based on the association of service department records with the electronic files, the Board determined that new and material evidence no longer needed to be submitted in support of, and reconsidered, the claim for service connection for a cardiac condition.  See 38 C.F.R. § 3.156(c) (2015).  

In processing this appeal, VA utilized Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

This appeal is REMANDED to the AOJ.  


REMAND

In its August 2014 Remand, the Board, in part, instructed the AOJ to verify all of the appellant's periods of service, including AD, ACDUTRA and INACDUTRA, and enumerate the periods in list form.  The AOJ complied and, now, the electronic record includes the Defense Finance and Accounting Service's (DFAS's) list of the appellant's various periods of service, summarized, in part, above.  Unfortunately, however, this list is deficient.  It characterizes the appellant's June 1, 1991 to June 30, 1991 service as "illegible."  The Veteran having first been diagnosed with arterial hypertension during this time period, it is critical to determine the exact nature of this service.  

The Board also instructed the AOJ to secure certain treatment records, including reports of the appellant's cardiac catheterizations, such as those conducted in December 2002 and 2013.  The Board explained that the examiner who conducted the April 2013 and April 2014 VA examinations indicated that she could not provide a complete opinion on the etiology of any current cardiac disability without being privy to the reports of those procedures.  

Following receipt of this evidence, the AOJ was then to afford the appellant a VA examination, during which an examiner was to provide a more comprehensive opinion on the etiology of any cardiac disability.  Since then, VA treatment records have been associated with the electronic file, but not the reports of cardiac catheterizations to which the VA examiner referred (no authorization provided), and the AOJ has returned this case to the Board based on a finding that the appellant failed to report to a scheduled VA examination.  

In a written statement received in September 2015, the appellant claims that he never received notice of the examination and requests that another be scheduled.  Indeed, although the electronic record includes a document confirming that the AOJ scheduled the examination, it does not include a letter or report of contact confirming that the AOJ informed the appellant of the date and time of the examination.  

Regardless, upon further review, it appears that, although additional development is a must in this case, an examination is no longer needed.  Rather, based on the DFAS's list and the absence of the catheterization reports, another, more comprehensive opinion will suffice.  

During the course of this appeal, the AOJ afforded the appellant two VA examinations, but the reports of these examinations are inadequate to decide these claims.  While comprehensive, neither includes all necessary medical information.  The first, dated April 2013 and prepared by the same examiner as the second, rules out a relationship between the appellant's hypertension and service on the basis that the hypertension is well controlled and stable.  The question is whether the appellant has hypertension; whether the symptoms thereof are well or poorly controlled is irrelevant.  

In addition, in ruling out a relationship between the appellant's hypertension and in-service high blood pressure readings, the examiner found that the appellant's blood pressure became elevated in 1983 in response to his chest pain.  She did not address any high blood pressure readings of record, which were noted in the absence of chest pain.  

The second, dated April 2014, does not consider all pertinent information of record, including high blood pressure readings noted in February 1989 and April 1990, the latter during a period of ACDUTRA, based upon which the appellant requested a recall, and a June 1991 arterial hypertension diagnosis, rendered during another period of ACDUTRA.   

Accordingly, these claims are REMANDED for the following action:

1.  Clarify whether the Veteran was on ACDUTRA or INACDUTRA from June 1, 1991 to June 30, 1991.

2.  Transfer this case, including a copy of DFAS's list, to the VA examiner who evaluated the appellant in April 2013 and April 2014 (or another examiner if she is not available) for an addendum opinion on the etiology of the Veteran's hypertension and current cardiac disability.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence in the claims file, including, in part, all service treatment records, VA and private treatment records dated since May 2008, the reports of VA examinations conducted in April 2013 and April 2014, and the April 2013 addendum opinion.  

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Note each cardiac diagnosis recorded during the course of this appeal, including in VA and private treatment records.

d.  Acknowledging that the appellant was diagnosed with arterial hypertension in June 1991, indicate whether his current hypertension is related to, or one and the same as, that diagnosis and, if not, explain why they are unrelated.  

e.  Acknowledging your prior finding that the appellant's 1983 high blood pressure readings more likely represented a response to chest pain, rather than a symptom of hypertension, explain why, thereafter, including in February 1989, he exhibited high blood pressure (150/106) without complaints of chest pain.  

f.  Acknowledging the appellant's multiple complaints of chest pain and high blood pressure readings in 1983, reports of chest pain in April 1985 and July 1987, the previously noted high blood pressure reading in February 1989, additional high blood pressure readings in April 1990 (while on ACDUTRA), and June 1991 reports of chest pain and diagnosis of arterial hypertension, offer an opinion as to when the 1991 arterial hypertension first manifested.  

g.  Specifically indicate whether it initially manifested in April 1990, when medical professionals first treated the appellant's complaints of chest pain and high blood pressure with medication.  

h.  Focusing on DFAS's list of service periods, offer an opinion as to whether any current cardiac disability, including any diagnosed since 2008, initially manifested during, or is at least as likely as not related to, a period of AD, ACDUTRA or INACDUTRA.

i.  Provide rationale, with references to the record, for all opinions expressed.

j.  If an opinion cannot be expressed without resorting to speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the written opinion to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

4.  Thereafter, readjudicate these claims based on all of the evidence of record, including that which was associated with the electronic record since August 2014.  If either is again denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




